OPINION OF THE COURT
BECKER, Circuit Judge.
Appellant Ashley Coleman pled guilty to one count of perjury in violation of 18 U.S.C. § 1621(1). The District Court sentenced Coleman to 46 months in prison, followed by two years of supervised release. Coleman does not challenge her conviction.
*582Appellant challenges her sentence under United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Having determined that the sentencing issues appellant raises are best determined by the District Court in the first instance, we will vacate the sentence and remand for resentencing in accordance with Book■